Case 1:21-cv-20046-RKA Document 14 Entered on FLSD Docket 01/24/2021 Page 1 of 18




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               CASE NO.: 1:21-cv-20046-ALTMAN

      IN THE MATTER OF:

      EADAAN, NASEER AKRAM
      A # 20XXX XXX X21
              Petitioner,

       v.
      U.S. ATTORNEY GENERAL,
      U.S. ATTORNEY OFFICE,
      U.S. DISTRICT COURT SOUTHERN DISTRICT OF FLORIDA,
      FLORIDA FIELD OFFICE DIRECTOR, ERO/DHS,
      ICE HEADQUARTER CASE MANAGEMENT UNIT, US DHS,
      OFFICE AND WARDEN OF IMMIGRATION DETENTION FACILITY,
            Respondents.
      _______________________________________________/

        RESPONDENTS’ CORRECTED RESPONSE TO PETITION FOR WRIT OF
         HABEAS CORPUS AND PARAGRAPH 2 OF ORDER TO SHOW CAUSE
            Petitioner filed the instant habeas petition 1 on January 6, 2021 in the United States

  District Court for the Southern District of Florida, challenging United States Immigration

  and Customs Enforcement (“ICE”) of the United States Department of Homeland Security

  (“DHS”) custody among other claims. Respondents respond both to the Petition for a Writ

  of Habeas Corpus under 28 U.S.C. § 2241 (“Petition”) (E.C.F. No. 1) of Petitioner Naseer

  Akram Eadaan (“Petitioner”) and Paragraph 2 of this Court’s January 11, 2020 Order to


  1
      A writ of habeas corpus must “be directed to the person having custody of the person
      detained.” 28 USC § 2243. In cases involving present physical confinement, the Supreme
      Court reaffirmed in Rumsfeld v. Padilla, 542 U.S. 426 (2004), that “the immediate custodian,
      not a supervisory official who exercises legal control, is the proper respondent.” Rumsfeld
      v. Padilla, 542 U.S. 426, 439 (2004).
      Petitioner is currently detained at the Krome Service Processing Center, an ICE detention
      facility in Miami, Florida. His immediate custodian is Liana J. Castano, Officer in Charge.
      Accordingly, the proper Respondent in the instant case is Ms. Castano, in her official
      capacity, and all other respondents should be dismissed.
Case 1:21-cv-20046-RKA Document 14 Entered on FLSD Docket 01/24/2021 Page 2 of 18




  Show Cause (E.C.F. No. 6).

           For the facts and reasons set forth below, the Court must dismiss this case because (1)

  collateral estoppel bars this action; 2 (2) Petitioner’s immigration detention is mandatory

  under 8 U.S.C. § 1225(b)(1)(B)(iii)(IV) and, unlike aliens subject to detention under 8 U.S.C.

  § 1231(a)(6), Petitioner’s detention is not subject to any constitutional limitations and may

  continue until his removal, which, as discussed below, is now scheduled within three weeks

  of this filing. 3


  2
      Petitioner has individually filed two previous actions under one of his alias2 names, which
      were styled: George P Arthur, Petitioner, v. Jefferson Sessions III, et al., Respondents, Case No.:
      4:18-CV-113-CDL-MSH (M.D. GA. 2019) (“MD GA Case”) and George Phillip Arthur,
      Petitioner, v. Jefferson Sessions III, et al., Respondents, Case No.: 1:17-cv-23343-
      ALTONAGA/White (S.D. Fla. 2018) (“Case 17-23343”). Collateral estoppel in the
      instant case arises from Petitioner’s MD GA Case.
  3
      On January 20, 2021, DHS Acting Secretary Pekoske issued a Memorandum entitled
      “Review of and Interim Revision to Civil Immigration Enforcement and Removal Policies
      and        Priorities”      that      is      published      and         available     at
      https://www.dhs.gov/sites/default/files/publications/21_0120_enforcement-
      memo_signed.pdf) (“Memorandum”). Acting Secretary Pekoske’s Memorandum directs
      “Department of Homeland Security components [including ICE] to conduct a review of
      policies and practices concerning immigration enforcement. It also sets interim policies
      during the course of that review, including a 100-day pause on certain removals to enable
      focusing the Department’s resources where they are most needed.” (emphasis added).
      With respect to the “pause on certain removals,” the Acting Secretary’s Memorandum
      provides in pertinent part:
              The pause on removals applies to any noncitizen [Footnote 1 to the
              Memorandum states “Noncitizen” as used in this memorandum does not
              include noncitizen nationals of the United States”] present in the United
              States when this directive takes effect with a final order of removal except
              one who:
              1. According to a written finding by the Director of ICE, has engaged in
                 or is suspected of terrorism or espionage, or otherwise poses a danger
                 to the national security of the United States; or
              2. Was not physically present in the United States before November 1,
                 2020; or
              3. Has voluntarily agreed to waive any rights to remain in the United
                 States, provided that he or she has been made fully aware of the
                 consequences of waiver and has been given a meaningful opportunity

                                                    -2-
Case 1:21-cv-20046-RKA Document 14 Entered on FLSD Docket 01/24/2021 Page 3 of 18




  I.       FACTUAL BACKGROUND
           A.       Apprehension, Processing, Proceedings Before Immigration Judge.
           Officers of U.S. Customs and Border Protection (“CBP”) responded to a reported

  maritime smuggling operation and encountered Petitioner, along with 17 other

  undocumented aliens. The Petitioner, a native and citizen of Iraq who has used multiple

  aliases and refused to give CPB officials his accurate name, illegally entered the United States

  at Isabela, Puerto Rico, which is not designated as a port of entry, on or about January 9,

  2017. Declaration of Aldo Martin, Deportation Officer (“DO”) at the Krome Service

  Processing Center in Miami (“Krome”), ICE, Enforcement and Removal Operations

  (“ERO”), dated January 22, 2021, filed here at ECF No. 11-2 as Exhibit “1” to this Response

  (“Martin Decl.”) at ¶ 4. See Declaration of Julius Clinton, Detention and Deportation Officer

  (“DDO”) in Removal and International Operations (“RIO”) assigned to the Headquarters

  Office of ERO (“HQ-ERO”), ICE, DHS, in Washington D.C., dated November 14, 2017,

  filed here at ECF No. 11-3 as Exhibit “2” to this Response (“Clinton Decl.”) at ¶ 4. See also

  Record of Deportable Alien, Form I-213, identifying Petitioner, as George (Unknown Last

  Name), filed here at ECF No. 11-4 as Exhibit “3” to this Response and the Declaration of

  Petitioner Eadaan, Naseer Akram AKA Arthur, George Phillip (“Petitioner’s Decl.”) at ECF

  No. 1 at 11 – 12, also filed here at ECF No. 11- 5 as Exhibit “4” to this Response.

           CBP transported Petitioner to the Ramey Border Patrol Station, where he admitted




                   to access counsel prior to signing the waiver; or
                4. For whom the Acting Director of ICE, following consultation with the
                   General Counsel, makes an individualized determination that removal
                   is required by law.
       Memorandum (emphasis supplied), a copy of which was filed here at ECF No. 11-36 as
       Exhibit “36” to this Response.
       The Undersigned AUSA has been informed that as of this date of this filing, Petitioner’s
       removal date is unchanged.

                                                   -3-
Case 1:21-cv-20046-RKA Document 14 Entered on FLSD Docket 01/24/2021 Page 4 of 18




  having illegally entered the United States by sea. Martin Decl. at ¶ 4. Petitioner was detained

  and processed for expedited removal under 8 U.S.C. §1225(b)(1) as an inadmissible arriving

  alien. Id. Upon a Determination of Inadmissibility, on January 10, 2017, a Notice and Order

  of Expedited Removal, Form I-860, was entered, a copy of which was filed here at ECF No.

  11-6 as Exhibit “5” to this Response. Petitioner was served on January 10, 2017, with Form

  M-444, Information about Credible Fear Interview, a copy of which was filed here at ECF

  No. 11-7 as Exhibit “6” to this Response, which explained his rights and the procedures for

  the credible fear of persecution interview. Id. Martin Decl.” at ¶ 4.

         On or about January 19, 2017, Petitioner was transferred to Krome. Martin Decl. at ¶

  5. Because Petitioner expressed a fear of return to Iraq, he was referred to an asylum officer

  for a credible fear interview. Petitioner was interviewed on January 26 and 27, 2017. Id. On

  February 2, 2017, the asylum officer determined that Petitioner had not established a credible

  fear of persecution and ordered Petitioner removed pursuant to 8 U.S.C. §1225(b)(1). Id. On

  the same date, Petitioner was referred to an Immigration Judge to review the officer’s

  determination. Id. See February 2, 2017 Form I-863 Notice of Referral to Immigration Judge,

  a copy of was filed here at ECF No. 11-8 as Exhibit “7” to this Response. On February 2,

  2017, Petitioner was ordered removed by the immigration officer pursuant to 8 U.S.C.

  §1225(b)(1). See Form I-860 Notice and Order of Expedited Removal, served February 2, 2017

  (filed here at ECF No. 11-6 as Exhibit “5” to this Response). 4 See also Martin Decl. at ¶ 5

  (filed at ECF No. 11-2 as Exhibit “1” this Response-).

         Petitioner requested that an Immigration Judge review the asylum officer’s negative

  credible fear determination, and on February 7, 2017, the Immigration Judge affirmed the


  4
      The Determination of Inadmissibility was made at the time of apprehension and
      processing. Petitioner was transferred from Puerto Rico to Krome shortly after
      apprehension and arrived at Krome on January 19, 2017. This was likely the reason
      Petitioner was not served with the Form I-860 Notice and Order of Expedited Removal
      until February 2, 2017.

                                                -4-
Case 1:21-cv-20046-RKA Document 14 Entered on FLSD Docket 01/24/2021 Page 5 of 18



  negative credible fear determination and returned the case to DHS. See February 7, 2017

  Order of Immigration Judge in Credible Fear Review Proceedings, filed here at ECF No. 11-

  9 as Exhibit “8” to this Response. See also Martin Decl. at ¶ 6. Petitioner is subject to a final

  order of removal. Id.

          B.     Eastern District of Michigan Litigation.
          Following the Immigration Judge’s affirmance of the negative credible fear

  determination, ICE began to process Petitioner’s case for removal to Iraq. See Martin Decl. at

  ¶ 7.

          Petitioner’s scheduled June, 2017 removal was canceled following the United States

  District Court for the Eastern District of Michigan’s issuance of an injunction in Hamama v.

  Adducci, No. 2:17-cv-11910-MAG-DRG, Docket Entry No. 87 at 33, 261 F.Supp.3d 820, 841

  (E.D. Mich. July 24, 2017) (“Hamama Case”), a copy of which was filed here at ECF No. 11-

  10 as Exhibit “9” to this Response. See Martin Decl. at ¶ 7. 5 As noted, Petitioner was subject

  to an administratively final Expedited Removal Order, accordingly, the Respondents in the

  Hamama Case filed a Motion To Lift Preliminary Injunction as to George P. Arthur and

  Others with Final Orders of Expedited Removal. A copy of that Motion, docketed in the

  Hamama Case at Docket Entry No. 134, was filed here at ECF No. 11-11 as Exhibit “10” to

  this Response. See also Martin Decl. at ¶ 7. Thereafter, on September 5, 2018, the District

  Judge in the Hamama Case entered a Stipulated Order Lifting The Preliminary Injunction for

  George P. Arthur. That Order was docketed in the Hamama Case at Docket Entry No. 384

  and was filed here at ECF No. 11-12 as Exhibit “11” to this Response. See also Martin Decl.




  5
      The July 24, 2017 Preliminary Injunction Order enjoined Respondents from "enforcing
      final orders of removal directed to any and all Iraqi nationals in the United States who had
      final orders of removal on June 24, 2017.” Hamama v. Adducci, 261 F.Supp.3d 820, 841
      (E.D. Mich. July 24, 2017), a copy was filed here at ECF No. 11-10 as Exhibit “9” to this
      Response.

                                                 -5-
Case 1:21-cv-20046-RKA Document 14 Entered on FLSD Docket 01/24/2021 Page 6 of 18




  at ¶ 7. 6

              C.    Petitioner’s First Southern District of Florida Litigation.
              While Hamama was pending, on or about September 5, 2017, Petitioner filed a Petition

  in the United States District Court for the Southern District of Florida styled George Phillip

  Arthur, Petitioner, v. Jefferson Sessions III, et al., Respondents, Case No.: 1:17-cv-23343-

  ALTONAGA/White (“Case :17-cv-23343”), challenging ICE’s continued detention pending

  his removal. See Case 17-23343 Petition, docketed at Docket Entry No. 1, filed here at ECF

  No. 11-14 as Exhibit “13” to this Response. See also Martin Decl. at ¶ 8. On January 3, 2018,

  Petitioner requested the Court in Case 17-23343 to hold the matter in abeyance until the court

  in the Hamama Case resolved whether Petitioner could remain a member of the Hamama Case

  class. See Petitioner’s Unopposed Motion For A Stay Of Proceedings, docked in Case 17-

  23343 at Docket Entry No. 33, filed here at ECF No. 11-15 as Exhibit “14” to this Response.

  On January 4, 2018, the Honorable Cecilia M. Altonaga, United States District Judge,

  entered an Order administratively closing the case. That Order is docked in Case 17-23343 at

  Docket Entry No. 34 and filed here at ECF No. 11-16 as Exhibit “15” to this Response.

  Thereafter, on February 1, 2018, Petitioner’s counsel in Case 17-23343 filed a motion to

  reopen that case. A copy of Petitioner’s Motion To Reopen, was docked in Case 17-23343 at

  Docket Entry No. 36 and was filed here at ECF No. 11-17 as Exhibit “16” to this Response.

  Through his counsel in Case 17-23343, Petitioner additionally filed a motion to dismiss his

  habeas petition without prejudice. A copy of Petitioner’s Motion To Dismiss, was docked in

  Case 17-23343 at Docket Entry No. 37, and was filed here at ECF No. 11-18 as Exhibit “17”



  6
      On December 20, 2018, the United States Court of Appeals for the Sixth Circuit vacated
      and remanded the Preliminary Injunction holding the district court lacked jurisdiction to
      enter its preliminary injunction both with regard to the removal-based and the detention-
      based claims and removal orders were not subject to judicial review. Hamama v. Adducci,
      912 F.3d 869, 880 (6th Cir. 2018), a copy of that decision was filed here at ECF No. 11-13
      as Exhibit “12” to this Response.

                                                   -6-
Case 1:21-cv-20046-RKA Document 14 Entered on FLSD Docket 01/24/2021 Page 7 of 18




  to this Response. Finally, on February 5, 2018, Judge Altonaga, entered an Order dismissing

  the habeas petition without Prejudice on February 5, 2018. See Order of Dismissal, Case 17-

  23343, Docket Entry No. 38 (SD Fla. 02/05/2018), a copy of which was filed here at ECF

  No. 11-19 as Exhibit “18” to this Response.

          D.     Denial of Petitioner’s Motion to Reopen Immigration Court Proceeding
          Meanwhile, during the pendency of Petitioner’s habeas litigation in the Southern

  District of Florida, in January 2018, through counsel, Petitioner filed an emergency motion

  to reopen and request for stay of removal with the Immigration Judge. See Martin Decl. at ¶

  9. On January 23, 2018, the Immigration Court rejected Petitioner’s motion to reopen because

  motions are not permitted to be filed in Credible Fear Review cases. See Rejected Filing -

  Notice To Attorney Or Representative of Petitioner, which was filed here at ECF No. 11-20

  as Exhibit “19” to this Response. See Martin Decl. at ¶ 9.

          E.     Petitioner’s Middle District of Georgia Litigation
          On June 4, 2018, while represented by counsel, Petitioner filed a new habeas petition,

  styled George Phillip Arthur, Petitioner, v. Jefferson Beauregard Sessions, III, Attorney General of the

  United States, Case No. 4:18-CV-113-CDL-MSH, Docket Entry No. 1, in the United States

  District Court for the Middle District of Georgia, Columbus Division (“MD GA Case”), a

  copy of the Petition filed in Petitioner’s MD GA Case was filed here at ECF No. 11-21 as

  Exhibit “20” to this Response. After extensive briefing and an evidentiary hearing on July 31,

  2019 before the Honorable Stephen Hyles, United States Magistrate Court Judge, 7 on August

  29, 2019, Judge Hyles entered a Report and Recommendation, docketed at MD GA Case

  Docket Entry No. 45 (a copy of which was filed here at ECF No. 11-23 as Exhibit “22” to

  this Response), recommending that Petitioner’s application for habeas corpus relief be denied.



  7
      A copy of the Transcript of the Evidentiary Hearing in the MD GA Case was filed here at
      ECF No. 11-22 as Exhibit “21” to this Response.

                                                    -7-
Case 1:21-cv-20046-RKA Document 14 Entered on FLSD Docket 01/24/2021 Page 8 of 18




  Among other things Judge Hyles held:

             Here, the general post-order of removal language in § 1231 is controlled by
             the specific, unambiguous language of § 1225(b)(1)(B)(iii)(IV), which
             mandates detention of an alien, such as Petitioner, “until removed.” The
             Court concludes, therefore, that the six-month presumptively reasonable
             removal period under § 1231 and Zadvydas [v. Davis, 533 U.S. 678, 697,
             699-700 (2001)] does not apply to Petitioner.
             Moreover, even if Zadvydas applies to Petitioner, he is still not entitled to
             relief. “It is well established that Zadvydas does not apply where a detainee
             who holds the keys to his freedom thwarts his removal by lying or refusing
             to cooperate with ICE.” Akande v. Hassell, No. 4:12-cv-03612-RBP-HGD,
             2013 WL 5774953, at *6 (N.D. Ala. Aug. 21, 2013) (citation and quotation
             marks omitted); see also Vaz v. Skinner, 634 F. App’x 778, 782 (11th Cir.
             2015) (per curiam) (holding that three-year detention was not unreasonable
             where alien refused to sign travel document and express willingness to
             return to Brazil); 8 U.S.C. § 1231(a)(1)(C) (“The removal period shall be
             extended . . . if the alien conspires or acts to prevent the alien’s removal
             subject to an order of removal.”). Failure to cooperate includes frustrating
             efforts to identify the alien. See Hook v. Lynch, 639 F. App’x 229, 230 (5th
             Cir. 2016) (affirming denial of habeas petition where alien “repeatedly
             rebuffed requests from ICE and United Kingdom consular officials to
             provide the specific information and documentation regarding his identity
             necessary to secure travel documents”); Powell v. Ashcroft, 194 F. Supp. 2d
             209, 210 (E.D.N.Y. 2002) (finding failure to cooperate where alien
             “repeatedly provided INS with inconsistent information regarding his
             identity”).
             The Court finds that Petitioner has failed to cooperate with his removal.
             The primary difficulty in this case has been confirming Petitioner’s
             identity. . . . 8
                                               ...
             The Court concludes that Petitioner has obstructed efforts at his removal.
             If he is frustrated that Respondents do not accept his “word” as to his

  8
      Judge Hyles’ Report and Recommendation at pages 6 through 11, includes an extensive
      discussion of Petitioner’s prolonged efforts to obstruct his removal and his failure to
      provide accurate information as to his identity; as well, the efforts ICE made to determine
      Petitioner’s identity so that travel documents could be obtained. See MD GA Case Report
      and Recommendation (filed at ECF No. 11-23 as Exhibit “22” to this Response). See also
      July 17, 2018 Declaration of DDO James Maddox, which was filed in the MD GA Case
      and filed here at ECF No. 11-24 as Exhibit “23” to this Response. Petitioner also concedes
      he refused to disclose his identity and everything he did was “to win much time I can...”See
      Petitioner’s Declaration, ECF No. 1 at 11 (also filed here at ECF No. 11-5 as Exhibit “4”
      to this Response).

                                                 -8-
Case 1:21-cv-20046-RKA Document 14 Entered on FLSD Docket 01/24/2021 Page 9 of 18




           identity and country of origin, he has no one but himself to blame. From
           the beginning of the process, he has been evasive, given inconsistent
           statements, and refused to assist ICE in establishing his identity and
           citizenship. The Court is especially disturbed by Petitioner’s refusal to meet
           with linguistic specialists who may be able to provide insight into his
           alleged non-Iraqi Arabic accent. Even if the Zadvydas analysis applies to his
           detention, therefore, the Court recommends
           that this ground for release be rejected.
                                                 ...
           . . . the due process rights of someone such as Petitioner — who was
           detained shortly after crossing the border and has no substantial ties to this
           country—are limited. See U.S. ex rel. Knauff v. Shaughnessy, 338 U.S. 537,
           544 (1950) (“Whatever the procedure authorized by Congress is, it is due
           process as far as an alien denied entry is concerned.”).
           Moreover, even under a more expansive view of due process, Petitioner is
           not entitled to relief. While Petitioner has now been detained for
           approximately thirty-two months—and there are certainly cases finding
           even shorter periods to be constitutionally unreasonable—none of those
           cases have dealt with someone like Petitioner. This is important as a
           “reasonableness inquiry is necessarily fact intensive, and the factors that
           should be considered will vary depending on the individual circumstances
           present in each case.” Sopo v. U.S. Att’y Gen. 825 F.3d 1199, 1218 (11th Cir.
           2016), vacated on other grounds, 890 F.3d 952 (11th Cir. 2018). Additionally,
           even the courts which took an expansive view of due process in these cases
           recognize that a lack of cooperation and obstructive behavior are factors to
           consider in determining whether an alien’s detention violates the Due
           Process Clause. See, e.g., Jamal A. v. Whitaker, 358 F. Supp. 3d 853, 860 (D.
           Minn. 2019) (“Courts should be ‘sensitive to the possibility that dilatory
           tactics by the removable alien may serve not only to put off the final day of
           deportation, but also to compel a determination that the alien must be
           released because of the length of his incarceration.’”) (quoting Ly v. Hansen,
           351 F.3d 263, 272 (6th Cir. 2003)). The Court has discussed Petitioner’s
           failure to cooperate in detail. The Court does not accept that an alien
           detainee can engage in a game of catch-me-if-you-can and then be
           rewarded for his obstructive behavior. The Court also refuses to believe
           that due process requires the Government to admit an alien into this
           country without at least knowing who he is.
           The denial of Petitioner’s application for habeas relief would, of course, be
           without prejudice, allowing him to bring another petition if his detention
           continues. . . . At present, however, Petitioner is not entitled to habeas
           relief.
  MD GA Case, Report and Recommendation at pp. 5, 6, 11-14 (filed here at ECF No. 23 here

  as Exhibit “22’ to this Response). On September 19, 2019, “[f]inding no clear error,” the


                                               -9-
Case 1:21-cv-20046-RKA Document 14 Entered on FLSD Docket 01/24/2021 Page 10 of 18




   Honorable Clay D. Land, Chief United States District Judge, Middle District of Florida

   “adopt[ed] the Recommendation of the Magistrate Judge and ma[d]e[] it the order of th[e]

   Court” and entered Judgment dismissing the action. MD GA Case, Order Docket Entry Nos.

   46 and 47 (copies of which were filed here at ECF Nos. 11-25 and 11-26 as Exhibits “24” and

   “25” to this Response).

          F.        ICE’s Continued Efforts to Obtain Petitioner’s True Identity and
                    Obtain Travel Documents
          As the Judge Hyles found “[f]rom the beginning of the process, [Petitioner] has been

   evasive, given inconsistent statements, and refused to assist ICE in establishing his identity

   and citizenship.” MD GA Case, Report and Recommendation at p. 11, filed here at ECF No.

   11-23 as Exhibit “22” to this Response. ICE continually made efforts to obtain Petitioner’s

   true identity. See Martin Decl. at ¶¶ 11-12 (filed at ECF No. 11-2 here as Exhibit “1” to this

   Response.

          Throughout this matter, ICE conducted custody reviews. See Martin Decl. at ¶ 12.

   After his repeated refusal to cooperate with ICE efforts to confirm his identity, Petitioner was

   served with a Decision to Continue Detention on November 15, 2017 (filed here at ECF No.

   11-27 as Exhibit “26” to this Response) and Failure to Comply letter on June 19 and June 26,

   2018 (copies of which were filed here at ECF Nos. 11-28 and 11-29 as Exhibits “27” and “28”

   to this Response). Martin Decl. at ¶ 12. On January 2, 2019, February 21, 2019, April 23,

   2019 and July 9, 2019, Petitioner also was served with a Form I-229(a), Warning For Failure

   to Depart, copies of which were filed here at ECF Nos. 11- 30, 11-31, 11-32 and 11-33 as

   Exhibits “29,” “30”, “31”and “32” to this Response. See Martin Decl. at ¶ 12. These Warning

   documents each advised Petitioner of his obligation to cooperate in removal efforts See Martin

   Decl. at ¶ 12.

          ICE received information and evidence from third party government agencies that

   corroborated Petitioner’s true identity. See Martin Decl. at ¶ 11. See also Maddox Decl. (filed


                                                -10-
Case 1:21-cv-20046-RKA Document 14 Entered on FLSD Docket 01/24/2021 Page 11 of 18




   here at ECF No. 11-24 as Exhibit 23 to this Response). On June 1, 2020, D.O. Martin

   interviewed Petitioner and confronted him with this evidence. See Martin Decl. at ¶ 11. Only

   then, for the first time during this interview, did Petitioner finally admit his true name and

   date of birth. Id. Petitioner for the first time provided his name as Naseer Akram Eadaan, and

   his date of birth as November 5, 1977. Id. Petitioner also admitted to using a fake accent to

   hide his Iraqi nationality. Id. Thereafter, the Iraqi Embassy interviewed Petitioner on June 4,

   2020 and confirmed his identity. Id. Petitioner then cooperated in completing the application

   for a travel document. Id.

          ICE received a valid travel document for Petitioner on June 22, 2020. Id. The travel

   document was valid for six months. Id. ICE began scheduling Petitioner for a removal flight

   to Iraq. Id. Due to COVID 19, flights into Iraq were temporarily unavailable. Id. When

   Petitioner admitted his true identity and began to cooperate with removal efforts, custody

   reviews resumed. See Martin Decl. at ¶ 12. Petitioner was served with a Decision to Continue

   Detention letter on September 17, 2020, filed here at ECF No. 12-1 as Exhibit “33” to this

   Response. See Martin Decl. at ¶ 12 (filed at ECF No. 11-2 as Exhibit “1” to this Response). A

   new travel document was issued for Petitioner in December 2020. See Martin Decl. at ¶ 11.

   Plaintiff also filed here a print-out of Petitioner’s Detention History at ECF No. 11-34 as

   Exhibit “34” to this Response.

          Petitioner is currently scheduled for a removal flight within the next three weeks. See

   Martin Decl. at ¶ 11 (filed at ECF No. 11-2 as Exhibit “1” to this Response).

   II.    ANALYSIS
          Petitioner argues in the Petition he filed in the case at bar, among other things that:

             Petitioner is a citizen of Iraq, Petitioner is in ICE custody since January
             09th 2017, in the United States, but has been ordered removed to Iraq on
             February 07th 2017 by an Immigration Judge. Petitioner's removal order is
             final and there is no appeal. But Petitioner cannot be removed to Iraq or
             any other country. Thus, Petitioner Remain indefinitely detained in ICE
             custody, and has been confined for a period far Longer than the law

                                                -11-
Case 1:21-cv-20046-RKA Document 14 Entered on FLSD Docket 01/24/2021 Page 12 of 18




             mandates, Under 8 U.S.C. 1231(a)(1)-(2), once an alien has Ordered
             removed, the Attorney General must carry out the removal within a period
             Of 90 days, during which time the alien shall be detained. The post-
             removal-period Provision of the same statue, 8 U.S.C.1231(a)(6), allows
             for certain aliens to be Detained beyond the removal period, but the
             Supreme Court explicitly limited this Detention period in Zadvydas v,
             Davis 533 U.S. 678 (2001). In that case, the Court Held that 1231(a)(6)
             restricts an aliens post-removal-period detention to a period Reasonably
             necessary to bring about that aliens removal, and that it “does not Permit
             indefinite detention.” Zadvydas, 533 U.S.C. at 689.The Court found that
             a Presumption exists that an alien may not be held longer than six months:
             the General rule is that an alien may no longer be confined when there is
             ''no significant Likelihood of removal in the reasonably foreseeable future,''
             Id at 701. In Clark v, Martinez, the Supreme Court extended this holding
             to inadmissible aliens.125 S.Ct. 716, 722 (2005),
   Petition, ECF No. 1 at pp. 1 -2 (sic). Petitioner seeks the following relief:

             Wherefore, petitioner prays that this honorable court to grant the following
             relief:
             1. Assume jurisdiction over this matter, declaring that petitioner continued
             Detention is not authorized by the INA and/or violates the Fifth
             Amendment,
             2. Issue a writ of habeas corpus directing Respondent immediately release
             Petitioner from custody,
             3. Order respondents to refrain from transferring the Petitioner out of the
             Jurisdiction of ICE Middle District during the pendency of these
             proceedings And while the petitioner remain in Respondents custody,
             4. Award Petitioner attorneys fees and costs under the Equal access to
             Justice Act (“EAJA”), as amended, 5 U.S.C. 504 and 28 U.S.C. 2412, and
             on any other basis Justified under law,
             5. Grant any other and further relief this court may deem appropriate.
   Petition, ECF No. 1 at pp. 5-6 (sic). In Petitioner’s Declaration, Petitioner further states:

             I pray this honorable Court one thing, and l believe strongly this court can
             do it;
             (1) To get release in the U.S. with legal statutes, that I can start my life her
             and be Citizen in the future, I believe I deserved a second chance, and I
             believe also I'm ready To live in the U.S. I speak and read and write English
             very well and I know a lot about The U.S. As politic culture and history,
             also I speak other five languages, Arabic, Kurdish Farsi, German, Spanish.




                                                  -12-
Case 1:21-cv-20046-RKA Document 14 Entered on FLSD Docket 01/24/2021 Page 13 of 18




   Petitioner’s Declaration (sic), filed at ECF No. 1 at pp. 11-12 (and also at ECF No. 11-5 as

   Exhibit “4” to this Response).

          For the reasons stated below, Petitioner’s custody is lawful, and the petition should be

   denied.

          A.       Collateral Estoppel Precludes Petitioner’s Zadvydas and Section 1231
                   Arguments
          “The doctrine of collateral estoppel ‘means simply that when an issue of ultimate fact

   has once been determined by a valid and final judgment, that issue cannot again be litigated

   between the same parties in any future lawsuit.’” United States v. Caesar, (USM# 11002-094),

   No.: 18-CR-20968-ALTMAN, 2019 WL 6727504, at *4 (S.D. Fla. Dec. 11, 2019) quoting

   Ashe v. Swenson, 397 U.S. 436, 443 (1970). Stated another way, collateral estoppel precludes

   consideration of an issue already litigated and resolved in a previous case when:

               (1) the issue at stake is identical to the one involved in the prior proceeding;
               (2) the issue was actually litigated in the prior proceeding;
               (3) the determination of the issue in the prior litigation must have been “a
               critical and necessary part” of the judgment in the first action; and
               (4) the party against whom collateral estoppel is asserted must have had a
               full and fair opportunity to litigate the issue in the prior proceeding.
   Pleming v. Universal-Rundle Corp., 142 F.3d 1354, 1359 (11th Cir. 1998); Palciauskas v. United

   States, 939 F.2d 963, 966 (11th Cir. 1991); Juste v. United State Immigration and Customs, No:

   16-CIV-23357-ALTONAGA/White, 2018 WL 10087056, *2 (S.D. Fla. Jan. 18, 2019)

   (adopting Report of Magistrate Judge White, 2018 WL 10087059 (S.D. Fla. Dec. 2. 2018).

   See also Rajasekaran v. Crandall, Acting Director, Nebraska Service Center, U.S. Citizenship and

   Immigration Services, 460 F.Supp.3d 1269, 1274 (M.D. Fla. 2020).

          Here, the issue at stake - the legality of Petitioner’s detention by ICE - is identical to

   the issue that was litigated and decided adversely to Petitioner in Petitioner’s MD GA Case.

   As noted above, the Court in Petitioner’s MD GA Case specifically held that Petitioner is

   governed “by the specific, unambiguous language of § 1225(b)(1)(B)(iii)(IV), which mandates



                                                    -13-
Case 1:21-cv-20046-RKA Document 14 Entered on FLSD Docket 01/24/2021 Page 14 of 18




   detention of an alien, such as Petitioner, “until removed.” MD GA Case, Report and

   Recommendation at pp. 5-6 (filed here at ECF No. 11-23 as Exhibit “22” to this Response),

   adopted and made the Order of the Court, MD GA Case, Order, Docket Entry No. 46 (filed

   here at ECF No. 11-25 as Exhibit “24” to this Response). Accordingly, the Court concluded

   in the Petitioner’s MD GA Case, the precise issue Petitioner raises again here. That is, “the

   six-month presumptively reasonable removal period under § 1231 and Zadvydas [v. Davis, 533

   U.S. 678, 697, 699-700 (2001)] does not apply to Petitioner.” Id. Moreover, the Court in

   Petitioner’s MD GA Case further held that “even if Zadvydas applies to Petitioner, he is still

   not entitled to relief” because of his extensive actions of lying and refusing to cooperate with

   ICE.” Id.

          The determination of the Zadvydas issue was by-definition, a critical and necessary part

   of the judgment in Petitioner’s Middle of Georgia case, and the issue was actually litigated.

   There was extensive briefing and an evidentiary hearing. Id. Petitioner now readily concedes

   in his December 28, 2020 Declaration appended to his Petition in the instant case that he both

   lied and refused to cooperate with ICE for over three years. See Petitioner’s Declaration, ECF

   No. 1 at pp. 11-12 (also filed here at ECF No. 11-5 as Exhibit “4” to this Response). Finally,

   the docket of Petitioner’s MD GA Case litigated in the Middle District of Georgia reflects

   that Petitioner had a full and fair opportunity to litigate the legality of his detention. See MD

   GA Case, Docket Sheet, filed here at ECF No. 11-35 as Exhibit “35” to this Response.

   Therefore, Petitioner should be collaterally estopped from re-litigating the legality of his

   detention by ICE in this proceeding. Juste, 2018 WL 10087056, *2 and 2018 WL 10087059 at

   *2. See also Rajasekaran v. Crandal, Acting Director, Nebraska Service Center, U.S. Citizenship and

   Immigration Services, 460 F.Supp.3d 1269, 1275-80 (M.D. Fla. 2020).

          B.      Collateral Estoppel Also Bars Petitioner’s Due Process Argument
          Petitioner appears to attempt to allege a due process violation under the Fifth

   Amendment Petition, ECF No. 1 at p. 5, Prayer for Relief, Paragraphs 1 -6. Petitioner’s due

                                                  -14-
Case 1:21-cv-20046-RKA Document 14 Entered on FLSD Docket 01/24/2021 Page 15 of 18




   process claim set forth in Petitioner’s Prayer for Relief is also barred by collateral estoppel.

          In Petitioner’s MD GA Case, Petitioner raised the same due process claim. There, the

   Court held “Petitioner is not entitled to relief.” MD GA Case, Report and Recommendation

   at pages 11 through 14 (filed here at ECF No. 11-23 as Exhibit “22” to this Response), adopted

   and made the order of the Court, MD GA Case, Order, Docket Entry No. 46 (filed here at

   ECF No. 11-25 as Exhibit “24” to this Response).

          Petitioner now concedes he failed to cooperate for over three years. See Petitioner’s

   Declaration, ECF No. 1 at pp. 11 through 12 (also filed at ECF No. 11-5 as Exhibit “4” to

   this Response). And the Court in Petitioner’s MD GA Case discussed Petitioner’s failure to

   cooperate in significant detail. MD GA Case, Report and Recommendation at pages 11

   through 14 (filed here at ECF No. 11-23 as Exhibit “22” to this Response), adopted and made

   the order of the Court, MD GA Case, Order, Docket Entry No. 46 (filed here at ECF No. 11-

   25 as Exhibit “24” to this Response). As Magistrate Judge Hyles held, “[t]he Court does not

   accept that an alien detainee can engage in a game of catch-me-if-you-can and then be

   rewarded for his obstructive behavior.” Id.

          While the denial of Petitioner’s application for habeas relief in his MD GA case was

   without prejudice, there are two central factors that led to the fact that Petitioner has not been

   removed as of the date of this filing: (a) Petitioner’s failure to cooperate with ICE until June

   2020 and (b) the COVID-19 pandemic which led a delay in removal. First, Petitioner did not

   disclose his identity and begin to cooperate until June 1, 2020. See Martin Decl., ¶¶ 11, 12

   (filed at ECF No. 11-2 as Exhibit “1” to this Response). Once ICE determined Petitioner’s

   true identity, travel documents were readily obtained and ICE received a valid travel

   document for Petitioner on June 22, 2020. Id. The travel document obtained on June 22, 2020

   was valid for six months. Id. at ¶ 11. ICE began scheduling Petitioner for a removal flight to

   Iraq. Id. Due to the COVID 19 worldwide pandemic, flights into Iraq were temporarily

   unavailable. Id ¶ 11, 12. When the initial travel documents expired, ICE obtained new travel

                                                  -15-
Case 1:21-cv-20046-RKA Document 14 Entered on FLSD Docket 01/24/2021 Page 16 of 18




   documents and Petitioner is now scheduled to be removed within three weeks of the date of

   this filing. Id.

           C.         The Habeas Petition should be Denied because Petitioner has Failed to
                      Establish that Removal will not Occur in the Reasonably Foreseeable
                      Future.
           Petitioner states that there is no significant likelihood that he will be removed in the

   reasonably foreseeable future. Petition, ECF No.1 at 1. However, as noted, ICE is in receipt

   of Petitioner’s new travel document, and a travel itinerary for removal is at the time of the

   filing of this Response, scheduled for a date within three weeks of the date of this filing. See

   Martin Decl., ¶ 11. As such, Petitioner has failed to meet his burden, and his Petition should

   be denied. 9

           D.         The Pro Se Petitioner’s Request for Attorney’s Fees and Expenses
                      Should Be Denied.
           In his prayer for relief, the pro se Petitioner requests an award of attorneys’ fees and

   expenses. Petitioner is not represented by counsel in this matter and has no right to an award

   of attorneys’ fees under the Equal Access to Justice Act (“EAJA”), as amended, 5 U.S.C. 504

   and 28 U.S.C. 2412, and/or upon any other basis. As such, Petitioner’s request for attorneys’

   fees and costs, should and must be denied.




   9
       Petitioner argues that he should be “released” so he can one day become a citizen.
       Petitioner’s Declaration, ECF No. 1 at 12. Inasmuch as Petitioner seeks to challenge his
       removal order, this Court lacks jurisdiction to review his claim since exclusive jurisdiction
       to review challenges to removal orders lies with the Eleventh Circuit Court of Appeals. See
       8 U.S.C. § 1252(a)(5) (“…[A] petition for review filed with an appropriate court of appeals
       … shall be the sole and exclusive means for judicial review of an order of removal entered
       or issued under any provision of [the Immigration and Nationality] Act…”).

                                                  -16-
Case 1:21-cv-20046-RKA Document 14 Entered on FLSD Docket 01/24/2021 Page 17 of 18




   III.   CONCLUSION
          For the foregoing reasons, the Petition should be denied.

    Dated: January 24, 2021            Respectfully submitted,

                                       ARIANA FAJARDO ORSHAN
                                       UNITED STATES ATTORNEY

                                       James A. Weinkle
                                       Florida Bar No. 0710891
                                       Assistant United States Attorney
                                       Email: James.Weinkle@usdoj.gov
                                       99 N.E. 4th Street, Suite 300
                                       Miami, Florida 33132
                                       Telephone: 305.961.9290

                                       Counsel for United States of America




                                               -17-
Case 1:21-cv-20046-RKA Document 14 Entered on FLSD Docket 01/24/2021 Page 18 of 18




                                     CERTIFICATE OF SERVICE
          I hereby certify that on January 24, 2021, I electronically filed the foregoing document
   with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
   served on January 25, 2020 on the pro se Petitioner identified on the attached Service List via
   U.S. Mail as he is not authorized to receive electronically Notices of Electronic Filing.


                                                   By: s/ James A. Weinkle
                                                        James A. Weinkle
                                                        Assistant United States Attorney


                                  EADAAN, NASEER AKRAM v.
                                    U.S. Attorney General, et al.,
                                Case No.: 1:21-cv-20046-ALTMAN
                                    United States District Court
                                    Southern District of Florida

     Naseer Akram Eadaan                               James A. Weinkle
     A # 20XXX XXX X21                                 Assistant United States Attorney
     Krome Service Processing Center                   Office of the United States Attorney
     Inmate Mail/Parcels                               Southern District of Florida
     18201 SW 12th Street                              James L. King Federal Justice Building
     Miami, FL 33194                                   99 N.E. 4th Street, Suite 300
                                                       Miami, FL 33132
     Pro Se Petitioner
                                                       Email: James.Weinkle@usdoj.gov
     Served via United States Mail
                                                       Telephone: 305.961.9290
                                                       Facsimile: 305.530.7139

                                                       Counsel for United States of America

                                                       Served via Notice of Electronic Filing generated
                                                       by CM/ECF




                                                -18-
